Citation Nr: 9934288	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an increased rating for residuals of a lumbar 
spine injury, with traumatic arthritis, currently evaluated 
10 percent disabling.  

Entitlement to an increased rating for residuals of a 
cervical spine injury, with traumatic arthritis, currently 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had verified active service from June 1944 to May 
1964.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in February 1997 which denied the claimed benefits.  


REMAND

In November 1998, the Board Remanded this case, noting that 
the February 1998 VA compensation examination report did not 
appear to be in compliance with the holding of the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  That examiner reported the 
veteran's complaint of cervical spine pain, but concluded 
that there was no objective evidence of pain.  The report 
then inexplicably listed a diagnosis of pain of the cervical 
spine.  On Remand, orthopedic and neurological examinations 
were to be scheduled and the examiners were specifically to 
be requested to comment on any functional loss due to 
weakened movement, excess fatigability, incoordination, or 
pain on use, and to state whether any pain claimed by the 
appellant is supported by adequate pathology, e.g., muscle 
spasm, and is evidenced by his visible behavior, e.g., facial 
expression or wincing, on pressure or manipulation.  

Although a VA compensation examination was conducted in 
February 1999, and although the examiner stated that he had 
reviewed the medical records and considered them in writing 
his report, the examiner provided inconsistent data and 
conclusions.  First, he stated that the veteran "is not able 
to use his hands or his back for any weight bearing," but he 
provided no evidentiary basis for that statement, 
particularly in light of prior examiners' opinions that 
symptoms referable to the veteran's right hand were not 
attributable to the service-connected cervical spine 
disability.  Further, the examiner stated that the veteran 
"probably can explain his excessive fatigability to that."  
The Board notes that whether or not the veteran can 
"explain" his fatigability to his inability to use his 
hands or back for weight bearing is of little value to the 
Board; it is the examiner's medical opinion in this regard 
that is needed.  Third, the examiner stated that the veteran 
was able to express himself and that his "facial expressions 
and winking [sic] are normal."  Presumably, those statements 
were an attempt to address the requirement that any pain 
claimed by the appellant be evidenced by his visible 
behavior, e.g., facial expression or wincing, as stated in 
the November 1998 Remand.  Nevertheless, the meaning that the 
examiner intended in making those statements, particularly in 
regard to manifestations of pain, is unclear to the Board.  
At bottom, the examiner did not provide the requested medical 
opinions regarding functional loss due to the veteran's 
cervical and lumbar spine disabilities, supported by 
reference to clinical data.  

In addition, although the examiner reported slightly 
decreased range of motion of both the cervical spine and the 
lumbar spine, he stated simply that "the motion is affected 
by pain throughout."  Whether he intended to indicate that 
the veteran experienced pain on the slightest movement isn't 
clear.  Also, although the examiner stated at one point that 
his examination revealed no muscle spasm or tenderness, the 
examiner later commented that the veteran's range of movement 
was affected by associated muscle weakness and spasm.  
Finally, the examiner's comments included a statement that 
the veteran's range of movement was not severely impaired, 
but just two sentences later stated that, "Depending on the 
patient's history, clinical examination, and neurological 
studies, it appears that the patient is severely impaired due 
to his cervical and lumbar spine degenerative changes."  
Thus, the February 1999 examination report is not adequate to 
evaluate the veteran's service-connected disabilities.  

The Board also notes that the November 1998 Remand requested 
that both orthopedic and neurological examinations be 
scheduled.  However, only one examination was conducted, and 
that examiner's report contains only superficial neurological 
clinical findings and no neurological conclusions or 
diagnoses.  

The Board would point out that the Court has held that 
"where remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a portion of the Board's November 
1998 Remand was not adequately completed by the RO, the 
appellant's appeal is not yet ready for final appellate 
consideration.  

Therefore, the Board has no recourse but to REMAND the case 
again for the following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request up-to-date records, 
VA or non-VA, of any examination or treatment he 
has received for his cervical or lumbar spine 
disabilities.  All records so received should be 
associated with the claims file.  

2.  The RO should schedule the veteran for 
orthopedic and neurological examinations.  All 
indicated tests should be accomplished.  The claims 
folder and a copy of this REMAND must be made 
available to and be reviewed by the examiners in 
conjunction with the examination.  The examiners' 
report should fully set forth all current 
complaints and pertinent clinical findings, and 
should describe in detail the presence or absence 
and the extent of any functional loss due to 
service-connected residuals of the cervical spine 
injury and lumbar spine injury.  Consideration 
should be given to any loss due to reduced or 
excessive excursion, or due to decreased strength, 
speed, or endurance, as well as any functional loss 
due to absence of necessary structures, deformity, 
adhesion, or defective innervation.  In particular, 
the examiners should comment on any functional loss 
due to weakened movement, excess fatigability, 
incoordination, or pain on use, and should state 
whether any pain claimed by the appellant is 
supported by adequate pathology, e.g., muscle 
spasm, and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on pressure or 
manipulation.  The examiners' inquiry in this 
regard should not be limited to muscles or nerves, 
but should include all structures pertinent to 
movement of the joint.  It is important for the 
examiners' reports to include a description of the 
above factors that pertain to functional loss due 
to any of the disabilities that develops on use.  
In addition, the examiners should express an 
opinion as to whether pain or other manifestations 
occurring during flare-ups or with repeated use 
could significantly limit functional ability of the 
affected part.  The examiners should portray the 
degree of any additional range of motion loss due 
to pain on use or during flare-ups.  

In rendering their opinions, the examiners should 
be cognizant of the opinions of various examiners 
in recent years regarding the etiology of the 
neurological symptoms in the veteran's right hand.  
Any contrary opinions should be distinguished from 
those already of record and should be supported by 
adequate rationale.  

3.  The RO should then review the record to ensure 
that all requested development has been completed, 
that the requested medical opinions have been 
provided, and that the evidentiary development is 
in compliance with the Remand instructions.  Any 
deficiencies must be corrected.  

4.  The RO should then again consider the veteran's 
claims.  If action taken remains adverse to him, he 
and his accredited representative should be 
furnished with a supplemental statement of the case 
and they should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



